Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 4, 20, and 22 have been cancelled; Claims 1 and 5 have been amended; Claims 8-19 and 21 are withdrawn as non-elected claims; Claims 1-3 and 5-7 remain for examination, wherein claim 1 is an independent claim.

Previous Rejections/Objections
Previous rejection of Claims 1-3 and 7 under 35 U.S.C. 102 (a)(1) as being anticipated by Ho et al (KR 20090120194 A, filed in IDS dated 6/16/2020, with online-translation,  thereafter KR’194) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 4/5/2022.
Previous rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over KR’194 in view of Shimizu Kenichi et al (JP 2006016656 A, listed in IDS 6/16/2020, with on-line translation, thereafter JP’656) is withdrawn since this claim has been cancelled in view of the Applicant’s “Arguments/Remarks with amendment” filed on 4/5/2022.
Previous rejection of claims 1-7 under 35 U.S.C. 103 as being unpatentable over Park et al (US-PG-pub 2019/0093200 A1, corresponding to WO/2017111550 A1, with filling date: 12/23/2016, thereafter PG’200) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 4/5/2022.
Previous rejection of claim 4 on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-7 of copending application No. 16/470733 (US-PG-pub 2020/0087767 A1, updated as US 11,268,178 B2) is withdrawn since this claim has been cancelled in view of the Applicant’s “Arguments/Remarks with amendment” filed on 4/5/2022.
However, in view of the Applicant’s amendments in the instant claims and newly recorded reference(s), a new ground rejection is listed as following:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. The “R/t” in the instant claims has no proper definite. The claimed limitation “R/t” is unclear whether it is just a measurement method for the LBR, or LBR equal to 0.5 time R/t (cl.1); or 1.5 time R/t (cl.5).  Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 depends on claim 5, claim 6 provides difference of LBR values range “0.4-1.4”, while claim 5 provides LBR value range “less than 1.5 R/t”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR’194 in view of Shimizu Kenichi et al (JP 2006016656 A, listed in IDS 6/16/2020, with on-line translation, thereafter JP’656).
Regarding claims 1 and 7, KR’194 teaches a high-sensitive magnesium alloy sheet and a manufacturing method thereof are provided to improve normal temperature strength and hardness by controlling formation of intermetallic compounds and grain refinement (Abstract, examples, and claims of KR’194), which reads on the Mg alloy sheet as recited in the instant claim. The comparison between the alloy composition ranges disclosed by Example #1 in table 1 of KR’194 and those disclosed in the instant claim 1 are listed in the following table. All of the alloy composition disclosed by Example #1 in table 1 of KR’194 are within the claimed ranges as recited in the instant claim 1. KR’194 provides examples having grain size 3-10 m (Fig.5-6, par.[0029]-[0030] of KR’194), which is within the claimed grain size range as recited in the instant claim 1. Since KR’194 teaches all of the limitations as recited in the instant claim 1, claim 1 is anticipated by KR’194. KR’194 further provides example with sheet thickness 1 mm (example 3 of KR’194), which is within the claimed thickness range as recited in the instant claim 7.
Element
From instant Claim 1 (wt%) 
Example #1 in table 1 of KR’194 (wt%)
within range
(wt%)
Al
0.5-3.5
3
3
Zn
0.5-1.5
1
1
Ca
0.1-1.0
0.7
0.7
Mn
0.01-1.0
0.25
0.25
Mg
Balance + impurities
Balance + impurities
Balance+ impurities
Grain size (m)
3-15
3-10
3-10

From instant claim 7


Thickness of sheet (mm)
0.8-1.7
1
1


Regarding the newly added feature in the instant claim 1, the claimed LBR value in the rolling direction at 150oC or greater temperature is recognized as Mg-alloy sheet property fully dependent on the alloy composition and rolling conditions. This position is evidenced by the disclosure of the instant specification: it related to the cumulative reduction ratio (table 1 and par.[0132] in US-PG-pub 2021/0079503 A1—instant specification). KR’194 does not specify the claimed LBR features as claimed in the instant claims. JP’656 teaches a  Mg-alloy board for electronic device components, is manufactured by heat-processing strip of preform board consisting of specific alloy composition, and has preset bending coefficient (Abstract and claims of JP’656). JP’656 teaches Mg-based alloy with all of the alloy composition ranges (par.[0012] of JP’656) overlap the claimed Mg-based alloy composition as recited in the instant claim 1. MPEP 2144 05 I. PG’656 provides test examples with ingot thickness 40 mm to be rolled to 0.6 to 0.8 mm (Test example 1 of JP’656), which meets the cumulative reduction ratio as disclosed in the example of the instant specification. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to obtain desired LBR value from the disclosure of JP’656 (cumulative reduction ratio) for the Mg-alloy sheet of KR’194 since both JP’656 and KR’194 teach the same Mg-based alloy sheet throughout whole disclosing range. JP’656 further teaches bending test using the minimum bending coefficient B (B = r/t, r = bending radius; t = plate thickness, in unit mm) and JP’656 provides examples having B from 1.4-2.0 (table 2 of JP’656), which overlaps the claimed LBR value as recited in the instant claim 1. 
Regarding claims 2-3, the claimed stringer in different rolling directions are recognized as material features fully dependent on the alloy composition and rolling conditions. KR’194 teaches the Mg-alloy sheet with same alloy composition with the same thickness as recited in the instant claim, and KR’194 teaches applying pre-heating, rolling about 1 to 45% per pass to a required thickness such as, for example up to about 60% to about 80% reduction in rolling capacity. (Example 1-3 of KR’194), which is same rolling process as recited in the instant invention. Since KR’194 teaches the same Mg-alloy manufactured by the same rolling conditions as recited in the instant invention, the claimed stringer in different rolling directions would be inherently exist in the Mg-based alloy sheet of KR’194. MPEP 2112 III&IV. Furthermore, since the claimed maximum value of stringer’s length (cl.2) and thickness (cl.3) includes “zero”, therefore, the examples (having no obvious stringer) of KR’194 (Fig.5-6) reads on the claimed stringer features in the instant claims.
Regarding claims 5-6, as discussed in the rejection for the instant claim 1 above, LBR in the traverse direction (cl.5) and difference between LBR in the rolling direction and LBR in the traverse direction (cl.6) are recognized as Mg-alloy sheet property fully dependent on the alloy composition and rolling conditions. This position is evidenced by the disclosure of the instant specification: it related to the cumulative reduction ratio (table 1 and par.[0132] in US-PG-pub 2021/0079503 A1—instant specification). JP’656 teaches a  Mg-alloy board for electronic device components, is manufactured by heat-processing strip of preform board consisting of specific alloy composition, and has preset bending coefficient (Abstract and claims of JP’656). JP’656 teaches Mg-based alloy with all of the alloy composition ranges (par.[0012] of JP’656) overlap the claimed Mg-based alloy composition as recited in the instant claim 1. MPEP 2144 05 I. PG’656 provides test examples with ingot thickness 40 mm to be rolled to 0.6 to 0.8 mm (Test example 1 of JP’656), which meets the cumulative reduction ratio as disclosed in the example of the instant specification. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to obtain desired LBR value from the disclosure of JP’656 (cumulative reduction ratio) for the Mg-alloy sheet of KR’194 since both JP’656 and KR’194 teach the same Mg-based alloy sheet throughout whole disclosing range.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 and 5-7 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-7 of copending application No. 16/470733 (US-PG-pub 2020/0087767 A1, updated as US 11,268,178 B2).  
Claims 1-7 of copending application No. 16/470733 (US-PG-pub 2020/0087767 A1, updated as US 11,268,178 B2) is applied to the instant claims 1-3 and 5-7 for the same reason as stated in the previous office action dated 4/5/2022. Since the copending application No. 16/470733 (US-PG-pub 2020/0087767 A1) has updated as US 11,268,178 B2, the provisional obvious-type double patenting rejection has been updated as nonstatutory obviousness type double patenting rejection.
Regarding the amended feature in the instant claim 1, Claim 14 of copending application No. 16/470733 (US-PG-pub 2020/0087767 A1, updated as US 11,268,178 B2) teaches cumulative reduction ratio of 50% or more, which overlaps the cumulative reduction as disclosed in the instant specification, which directly affect the claimed LBR features in the instant claim. Therefore, the claimed LBR features would be highly expected by the claims of copending application No. 16/470733 (US-PG-pub 2020/0087767 A1, updated as US 11,268,178 B2).

Notes: US-PG-pub 2018/0221545 A1 is cited as reference only. 

Response to Arguments
Applicant’s arguments to the art rejection to claims 1-3 and 5-7 have been considered but they are not persuasive. Regarding the Applicant’s arguments related to the amended features in the instant claims, the Examiner’s position has been stated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734